

117 HRES 31 IH: Condemning and censuring Representative Mo Brooks of Alabama.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 31IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Malinowski (for himself, Ms. Wasserman Schultz, and Ms. Kuster) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Representative Mo Brooks of Alabama.Whereas, on January 6, 2021, Representative Mo Brooks addressed a rally in Washington, DC, attended by numerous members of known extremist and antigovernment groups, including the Proud Boys, QAnon, Boogaloo Boys, and Oathkeepers, who would shortly thereafter march to seize the United States Capitol;Whereas participants in the rally and march openly boasted on public social media sites well in advance that they intended to storm the Capitol to forcibly stop the certification of the Presidential election, often referring to January 6 as the day when the final battle in a revolution or cleansing would occur, threatening violence against members of Congress, and promising to give their lives if necessary in the fight;Whereas Representative Brooks said to participants in the rally, Today is a time of choosing and tomorrow is a time of fighting. Today is also a day of revelation and separation . . . Today, by their votes, Americans will learn which Republican congressmen and senators love their bourbon, love their cigars, love their prestige, love their personal power, love their special interest group money more than they love America.;Whereas Representative Brooks then exhorted the audience, Today is the day American patriots start taking down names and kicking ass;Whereas participants in the rally then proceeded to march to the United States Capitol, which they forcibly and unlawfully entered, many armed with metal rods, bats, and firearms, hoisting Confederate battle flags, assaulting police officers, leading to the murder of United States Capitol Police Officer Brian Sicknick and four other deaths, dozens of injuries, and causing physical damage to United States Capitol property;Whereas Representative Brooks’ speech on January 6 encouraged and incited violence against his fellow Members of Congress, as part of an assault on the United States Capitol intended to prevent the House of Representatives and the Senate from discharging their Constitutional duties to count Electoral College votes;Whereas after inciting these acts of insurrection that resulted in injuries and loss of life, Representative Brooks has shown no remorse or regret for his comments, instead stating, I make no apology for doing my absolute best to inspire patriotic Americans; andWhereas Representative Brooks’ actions encouraged and fueled the mob, brought shame on the House of Representatives, jeopardizing its reputation and institutional integrity, as well as the safety of its Members and staff: Now, therefore, be itThat—(1)Representative Mo Brooks of Alabama be censured;(2)Representative Mo Brooks forthwith present himself in the well of the House of Representatives for the pronouncement of censure; and(3)Representative Mo Brooks be censured with the public reading of this resolution by the Speaker. 